                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                   :   CRIMINAL NO. 1:17-CR-269
                                            :
             v.                             :   (Chief Judge Conner)
                                            :
MAURICE LACKEY,                             :
                                            :
                    Defendant               :

                                       ORDER

      AND NOW, this 13th day of November, 2018, upon consideration of the

motion (Doc. 24) to suppress evidence by defendant Maurice Lackey, and the

parties’ respective briefs in support of and opposition to said motion, (Docs. 51, 52),

and for the reasons stated in the accompanying memorandum, it is hereby

ORDERED that the motion to suppress is DENIED.




                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania
